EU-US air agreement (debate)
The next item is the statement by the Commission on the EU-US air agreement.
Member of the Commission. - Mr President, I would like first to thank Parliament for the opportunity to present the outcome of the negotiations with the United States on the Second Stage Air Services Agreement.
Earlier this year, on 25 March, the European Commission initialled the Second Stage Agreement - an agreement of which Parliament has been very supportive. Parliament played a hugely constructive role throughout these negotiations, for which the Commission is extremely grateful.
Let me go through the key elements of the Second Stage Agreement. This agreement builds on the First Stage Agreement, in effect since 30 March 2008, by creating the prospects for additional investment and market access opportunities, as well as further strengthening the framework of cooperation on regulatory issues such as the environment, social protection, competition and security.
On the environment, the draft Second Stage Agreement establishes a robust framework for tackling the local and global environmental challenges affecting Europe and the US through the pursuit of joint projects addressing practical solutions such as cleaner in-flight and air traffic management technologies and cooperation in international forums such as the International Civil Aviation Organisation. Both sides also formally recognise the importance of avoiding duplication and enhancing the compatibility of their respective market-based measures. I would mention here, in particular, the emission trading scheme.
Europe is also set to benefit from progress made in the area of security, where the agreement seeks to reduce the security burden on airports through the promotion of assessment activities and timely consultation on future requirements. In the area of competition, the agreement enhances cooperation between the responsible authorities as well as the transparency and predictability of regulatory decisions on both sides of the Atlantic.
For the first time in such an aviation agreement, the need to balance market access opportunities with strong social protection has been recognised through a commitment to implementing the provisions of the agreement in a way which does not undermine labour rights.
On the commercial front, Europe has gained further rights, including immediate access to the 'Fly America' programme (with the exception of defence), which, up to now, restricted US Government-funded air transport to US carriers only.
But perhaps the most important element of the draft agreement is the commitment to move forward. As part of the agreement, Europe and the United States have committed to the goal of removing the remaining market barriers that face the industry, including those that limit airlines' access to global capital. Progress towards this goal will be reviewed annually and will involve working together through the Joint Committee. Together with a high-level review if progress is too slow, we have a targeted approach for advancing in this area.
Both sides have an incentive to make progress in this area through the guarantee of additional rights to operate passenger seventh freedom rights and develop stakes in third-country carriers.
To summarise, the agreement advances cooperation across a wide range of regulatory matters, including areas such as security, consumer protection, the role of the Joint Committee and the environment. It delivers immediate and future additional commercial opportunities, establishes a road map for change in the vital area of investment reform and, importantly, secures the benefits of the existing First Stage Agreement that would have been lost if we had not reached this Second Stage Agreement. Some of them would have been lost.
A study commissioned to examine the benefit of the First and Second Stage Agreements has estimated that it could be worth up to EUR 12 billion in economic benefits and up to 80 000 new jobs - both very valuable in the current economic climate.
For these reasons, I hope that Parliament will support this important agreement.
Mr President, Mrs Georgieva, the EU-US air agreement is, of course, very important. For this reason, Parliament and our committee have played a very active role in the discussions and the visits.
Around 60% of world air traffic is between America and Europe, which gives an indication of its importance. We hope that both partners are therefore aware of the need for a genuine bilateral agreement and that they will be encouraged in future to improve the current state of affairs even further. Although I respect the work that has been done and although I have much admiration for the waves of optimism emanating from the negotiators at the end of the talks, I am personally of the opinion, together with the Group of the European People's Party (Christian Democrats), that there are still some areas in need of negotiation and that the current results are not as satisfactory as we might have hoped.
There are a few outstanding issues. One of these is capital interest and we had hoped that things would have moved forward in this area. However, in all honesty there has hardly been any progress, apart from the fact that a willingness to discuss the subject has been mentioned. Secondly, we wanted to see progress with regard to the technical monitoring centres, which is in our joint interest. We did not see any evidence of it. As far as market access is concerned, we hardly dare to talk about cabotage, because this subject seems to have almost become a taboo in the USA. However, I would say that whatever we offer the other party in a positive bilateral agreement, we must also be able to enjoy ourselves. This is not yet quite the case. Therefore, I am still of the opinion that, apart from one point, which we must not underestimate and that is the social aspect, not much concrete progress has been made, but there is a great deal of willingness to make progress in future.
For this reason, we can perhaps summarise Parliament's attitude in three points. The first is that agreements of this kind need a legal basis. Particularly where the exchange of data and information is concerned, we must follow data protection legislation. Parliament must, on no account, be presented with a fait accompli. Secondly, we must emphasise the bilateral nature of these agreements. They are not unilateral, but genuine bilateral agreements. Thirdly, it is also important for us to set a date for starting further negotiations. The result of this is that we will be doing something in this area as early as October/November 2010. I believe that in future, we will hopefully be able to establish a true bilateral agreement in economic, environmental and social terms.
Mr President, Commissioner, ladies and gentlemen, when we agreed to the first stage of the air agreement back in 2007, we did so for two important reasons. Firstly, the United States had accepted the concept of the 'European carrier', meaning that, from the date of entry into force of the agreement, any European carrier could fly from any European point to any point in the United States. That was an important innovation in itself, as this had not been the case for all our carriers beforehand. Secondly, a Joint Committee had been set up, providing us with a structural framework for regular consultations with the aim of allowing convergence of the regulatory frameworks, which is, of course, necessary for the establishment of a true single transatlantic aviation market in the longer term.
Imbalances have remained in the agreement, however, as historical concessions have meant that United States carriers have greater access to the European single market than the other way round, and the access to each other's capital structure also works to the disadvantage of EU carriers. That is why the clause giving a deadline prior to the end of this year for a more comprehensive agreement was so important in keeping up the pressure and forcing the United States into concessions.
Although the result before us is a further step in the right direction, it largely preserves the existing imbalances. In particular, insufficient progress has been made on market access by European carriers in the United States and on potential European ownership of and control over United States carriers.
Therefore, despite some positive elements also cited by my fellow Member Mr Grosch - in the environmental and social fields, for example - we shall only be able to accept this agreement if we are given more than a commitment to take further steps. A kind of mechanism must be developed for making further steps forward during the next few years, including on market access and also passengers' rights, so as to establish a high level of rights - proper rights - for us all, and ensuring that there are no new concessions to our American friends in the meanwhile.
Finally, I wish to ask the Commission to keep us fully apprised of the activities within the Joint Committee and ensure that we receive all reports and invitations, just like the stakeholders do.
Mr President, Mrs Georgieva, you have presented this existing agreement and have said that there has been significant progress.
We in Parliament take a less generous approach than you, as you have already heard. It is important that this agreement is in place, because the EU and the USA together account for about 60% of global air traffic and the USA is an important partner of ours in general terms.
The problem is simply that, in a partnership, the conditions for both partners should be roughly the same. However, it is not possible to say that the conditions are the same when the USA has a 49% share of our market and we are only allowed about a 25% share of theirs. It is clear that this represents an imbalance. A small delegation went to the USA and took part in negotiations in the spring of this year. The Americans said to us that, if we wanted greater market access, we would have to lift the limitations on night flights and change the noise restrictions. We explained that for us, this is a question of subsidiarity which has to be respected. Basically, we can only negotiate on other issues if we have a reasonably level playing field.
Four points were mentioned. The environment: we can make some joint progress via the emissions trading system, simply because we have such a large share of the world market.
Social standards: something has been achieved in this area and passengers' rights were also mentioned. Competition: this still leaves something to be desired.
As far as security is concerned, I would now like to talk about data. The American concept of data protection and privacy is different from ours. We understandably want our concept of privacy to be respected. We looked at the body scanners while we were in the USA. There, it is normal for the scanners to show an image of the entire body, with only the face being concealed. This was completely inconceivable to us. We want privacy and data to be protected in every case. This has to be respected.
We in Parliament, with our new powers from the Treaty of Lisbon, will be happy to discuss this with you.
on behalf of the ECR Group. - Mr President, we would all welcome a successful conclusion to the EU-US Open Skies agreement. Indeed, after several years of negotiation, it is really rather overdue.
Obviously, this second-stage draft agreement is a significant breakthrough and is to be welcomed. I acknowledge that negotiators have made progress in the areas of security, competition and market access, but I am disappointed at the failure to resolve fully issues of foreign ownership and control and cabotage. We also support Parliament's motion for a joint resolution. However, I am concerned that specific references to ETS, EU social issues and a date deadline have been included in the text, as we do not have the authority to broaden the scope of air service agreements.
The aviation industry has suffered massively over the last decade and although there is some improvement, it is still fragile, particularly in Europe. Agreements often mean compromise, but that does not mean we want a deal at any price. It is about give and take.
So finally, I would say to the Commissioner that we want an agreement which is fair, robust and leads to full liberalisation which will benefit European carriers, consumers and our American friends.
(RO) The European Community initiated the measures required to increase flexibility, open up the markets and ensure consistency in the civil aviation sector, based both on bilateral and multilateral relations.
With regard to the EU-US Air Transport Agreement, we should mention that a preliminary agreement was already signed on 25 March 2010. This agreement opens up the markets completely and gives a high priority to cooperation on the development of the EU and US air traffic management systems, SESAR and NextGen, in order to ensure interoperability and compatibility, as well as help reduce the environmental impact.
The EU-US agreement will be virtually one of the first agreements signed on the basis of the Treaty of Lisbon. I also wish to stress that any transfers involving personal data from the EU and Member States should, for security reasons, be carried out on the basis of international agreements recognised as legislative acts and in compliance with European data protection legislation. We regret that the emissions trading system regulation is not part of the preliminary agreement. On this point, we call for additional negotiations, bearing in mind the ETS system's entry into force in 2012.
Member of the Commission. - Mr President, sincere thanks to all the speakers for the comments they have made. Despite the late hour, there is very clearly considerable interest in many of the topics. It has been quite rightly mentioned that Europe and the United States together represent close to 60% of global aviation traffic. Therefore, this agreement is very significant: not only for the citizens of Europe and the United States, but for all the passengers that take advantage of our carriers.
In addition to the face-value significance for air transport, the unparalleled business links, strong demographic and cultural ties and geographic positioning mean that the US, for Europe, is the most important strategic aviation partner. It is exactly the objective of this agreement to consolidate this strategic transatlantic partnership and to secure the gains from the First Stage Agreement guaranteeing a stable framework for future relations.
A number of speakers pointed out the need to continue this process of engagement so we can make further advances. One of the achievements of the Second Stage Agreement is indeed that it puts in place a process of engagement.
I would like to immediately reply at this point that of course, the Commission would be keenly interested in sharing our own work in the Joint Committee with Parliament, as we see a significant value in Parliament's engagement as we move forward.
By opening up more opportunities for the industry and addressing some of the regulatory challenges it faces, the agreement will play a role in helping the European aviation industry emerge from the current period, which is characterised by profound economic and operational challenges.
Let me be very clear. The Commission, like many of the speakers, agrees that the Second Stage Agreement is not perfect. It is a very important step forward but it is not a perfect or conclusive step.
Like the speakers here, the Commission would have liked to have seen an immediate and irrevocable change to the US law governing ownership and control of their airlines, but the reality is that this is not in the hands of the US Administration, with whom we negotiate. It is a legislative reform that can only be delivered with the support of the US Congress.
This leads me to a very important message to this audience: that Europe will have to use its influence to persuade the US Congress of the merits of continuous reforms. In this respect in particular, the European Parliament will have a key role to play, with the engagement and the opportunities Parliament has with Congress in relations with members of Congress. I hope that we can count on you to advance the dialogue, the discussions and, most importantly, the legislative steps needed.
On the issue that was pointed out by a couple of speakers on data protection: just for the record, this is not part of the Air Services Agreement. It is a matter of justice and home affairs and obviously a matter that is of importance, and it will be taken up seriously in the context of discussions in that field.
So let me stop here and thank the Members again for their very useful and constructive comments.
I have received five motions for resolutionstabled in accordance with Rule 110(2) of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday, 17 June 2010.